Citation Nr: 0528717	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for pulmonary 
emphysema.

5.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 14, 
1945, to October 11, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Los 
Angeles, California, in August 2005; a transcript of that 
hearing is associated with the claims file.  At such hearing, 
the veteran's wife, daughter, and son-in-law were also 
present, but did not offer testimony regarding the veteran's 
pending claims.

Also at such hearing, the veteran submitted additional 
evidence consisting of his own statements, two lay 
statements, and a medical record from the Veterans Memorial 
Medical Center.  In connection with the submission of such 
evidence, the veteran waived RO consideration of the newly 
submitted evidence.  Therefore, the Board may properly 
consider such evidence.  See 38 C.F.R. § 20.1304 (2004).

The Board notes that a September 1954 rating decision denied 
service connection for weak lungs, to include pulmonary 
tuberculosis, if existent.  Such rating decision did not 
specifically consider bronchitis or pulmonary emphysema in 
denying the veteran's claim for service connection for weak 
lungs.  Therefore, the veteran's claims for the additional 
respiratory disorders of bronchitis and pulmonary emphysema 
are considered new claims and are characterized as such 
herein.

The issue of entitlement to service connection for diabetes 
mellitus is remanded and VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  In an unappealed rating decision dated in September 1954, 
the RO denied entitlement to service connection for weak 
lungs, to include pulmonary tuberculosis, if existent. 

3.  None of the evidence received since the September 1954 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for pulmonary tuberculosis. 

4.  Malaria was not shown in service, nor is there any 
competent medical evidence demonstrating that such is related 
to a disease or injury which had its onset in, or is 
otherwise related to, service, and such was not manifested 
within one year of service discharge. 

5.  Bronchitis was not shown in service, nor is there any 
competent medical evidence demonstrating that such is related 
to a disease or injury which had its onset in, or is 
otherwise related to, service.

6.  Pulmonary emphysema was not shown in service, nor is 
there any competent medical evidence demonstrating that such 
is related to a disease or injury which had its onset in, or 
is otherwise related to, service.  


CONCLUSIONS OF LAW

1.  The September 1954 rating decision denying entitlement to 
service connection for weak lungs, to include pulmonary 
tuberculosis, if existent, is final.  38 U.S.C. § 709 (1952) 
[38 U.S.C.A. § 7105(c) (West 2002)]; Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for pulmonary 
tuberculosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Malaria was not incurred in or aggravated by the 
veteran's military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Bronchitis was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  Pulmonary emphysema was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1103, 1110 
(West 2002); 38 C.F.R. §§ 3.300, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his application to reopen his claim of 
entitlement to service connection for pulmonary tuberculosis 
and his claims of entitlement to service connection for 
bronchitis and malaria in December 1997.  In a rating 
decision dated in November 1998, issued in December 1998, 
such claims were denied.  Thereafter, the veteran submitted a 
notice of disagreement with the denial of the claims and 
entered a claim of entitlement to service connection for 
pulmonary emphysema in January 1999.  Thereafter, in a March 
2000 rating decision, issued in April 2000, the claims were 
denied.  In June 2000, the veteran submitted a notice of 
disagreement.  In Pelegrini II, the Court clarified that 
where notice was not mandated at the time of the initial RO 
decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  As a result of the enactment of the VCAA, the 
veteran was informed of VA's duty to notify and assist 
provisions in a February 2001 letter and his claims were 
reconsidered in a September 2001 rating decision.  In October 
2001, the veteran submitted a notice of disagreement as to 
the denial of his claims and a statement of the case was 
issued in January 2002.  In April 2002, the veteran perfected 
his appeal as to all issues.  In August 2004, the veteran was 
sent another letter that notified him of the criteria that 
must be met in order to reopen his claim of entitlement to 
service connection for pulmonary tuberculosis, the criteria 
governing service connection, and who is responsible for 
obtaining such evidence.  Such letter also requested that the 
veteran provide any evidence in his possession pertinent to 
his claims.  Thereafter, his claims were readjudicated in the 
October 2004 and December 2004 supplemental statements of the 
case.  

In February 2001, the veteran was sent a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to obtain evidence necessary 
to support the veteran's claims.  Specifically, VA would 
assist him in obtaining medical records, employment records, 
and records from other Federal agencies, to include the 
veteran's service medical records and records from VA medical 
centers.  Such letter also indicated that VA would request 
private treatment records, provided that the veteran 
completed VA Form 21-4142 (Authorization and Consent to 
Release Information to VA).  The veteran was also advised 
that he must provide enough identifying information so VA can 
request records from the proper person or facility.  The 
letter specifically informed the veteran that evidence of a 
current disability and a nexus between such and service was 
necessary to establish service connection.  

Additionally, a letter sent to the veteran in August 2004, 
after the issuance of the September 2001 rating decision, but 
before his claims were reconsidered in the October 2004 and 
December 2004 supplemental statements of the case, further 
advised him of the VCAA provisions.  While such letter was 
sent after the initial unfavorable decision, the Court has 
set out that a claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

The August 2004 letter notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The letter 
indicated that, for VA to request medical evidence from 
private doctors and hospitals, the veteran must submit a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA.  The veteran was informed that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  The August 2004 letter specifically 
notified the veteran that he may submit evidence showing that 
his pulmonary tuberculosis, bronchitis, and pulmonary 
emphysema were incurred or was aggravated in service.  
Pertinent to his claim for entitlement to service connection 
for malaria, the veteran was advised that the evidence must 
show that such had been diagnosed.  Such letter again advised 
the veteran of the elements required for service connection 
and, regarding his application to reopen his claim of 
entitlement to service connection for pulmonary tuberculosis, 
the veteran was informed that new and material evidence was 
required.  "New" was defined as evidence that is in 
existence and submitted to VA for the first time and, in 
order to be considered "material," the additional evidence 
must pertain to the reason his claim was previously denied.  
Moreover, with respect to the fourth element of notice, the 
August 2004 letter requested that the veteran inform VA if 
there is any other evidence or information that he believe 
would support his claims and, if such evidence or information 
is in his possession, to send it to VA.  

Additionally, the September 2001 rating decision, January 
2002 statement of the case, and October 2004 and December 
2004 supplemental statements of the case informed the veteran 
of the reasons and bases why his claims were denied.  
Specifically, the September 2001 rating decision advised the 
veteran that his claim of entitlement to service connection 
for pulmonary tuberculosis was not reopened as new and 
material evidence had not been submitted.  The RO 
acknowledged that while the evidence submitted since the 
prior final decision in September 1954 was new, it was not 
directly relevant to the issue.  Such rating decision advised 
the veteran of the definition of new and material evidence as 
defined at 38 C.F.R. § 3.156(a) (2001).  Additionally, the 
veteran was further informed that his claim for service 
connection for malaria was denied as there was no evidence 
that such was incurred in or aggravated by the veteran's 
military service, that the veteran currently had malaria, or 
that such manifested to a compensable degree within one year 
after the veteran's discharge.  Pertinent to his claims for 
service connection for bronchitis and pulmonary emphysema, 
the veteran was informed that the evidence failed to 
demonstrate that such were incurred in or aggravated by his 
military service.  The January 2002 statement of the case and 
October 2004 and December 2004 supplemental statements of the 
case included a recitation of the procedural history of the 
veteran's claims, adjudicative actions taken, the evidence 
received, and reiterated the reasons why the veteran's claims 
were denied.  The October 2004 supplemental statement of the 
case also specifically advised the veteran of VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  

In addition to the above-referenced documents, the veteran 
provided testimony at an August 2005 hearing before the 
undersigned Veterans Law Judge.  Also at such hearing, he 
submitted additional evidence in support of his claims.  
Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The veteran's service 
medical records and treatment records from the Santo Tomas 
University Hospital, Veterans Memorial Medical Center, and 
Drs. Roxas, Bruno, and Kazak are contained in the claims 
file.  There are also lay statements from M.R., I.H., and 
R.L. of record.  The Board observes that the veteran 
identified treatment by Dr. Banzon a month or two following 
his service discharge; however, he also indicated that Dr. 
Banzon was deceased.  Moreover, in a December 2000 statement, 
the veteran reported that, in an effort to obtain Dr. 
Banzon's treatment records, he went to his place, but the 
house and medical clinic were gone and his remaining family 
had transferred to another place.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  Pertinent to the veteran's 
application to reopen his claim of entitlement to service 
connection for pulmonary tuberculosis, the Board notes that 
the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who attempts to reopen a previously denied claim.  
See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claim of 
entitlement to service connection for pulmonary tuberculosis 
is not reopened herein, there is no obligation on the part of 
VA to provide a contemporary medical examination or opinion 
in connection with the veteran's appeal of this issue.  

Regarding the veteran's claims of entitlement to service 
connection for malaria, bronchitis, and pulmonary emphysema, 
the Board finds that that a current VA examination to 
determine whether such claimed disabilities are etiologically 
related to service is not necessary to decide the claims.  
Any current medical opinion linking such disabilities to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
malaria, bronchitis, or pulmonary emphysema in service, there 
is no competent basis upon which to conclude that the 
veteran's current disabilities are related to service.  In 
addition, no competent medical evidence even suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that further examination 
is not necessary as there is sufficient medical evidence upon 
which the Board may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

The veteran had recognized guerilla service from February 14, 
1945, to October 11, 1945.  His service medical records show 
that, upon physical examination at the time of his October 
1945 discharge, his lungs were normal.  Also, at the time of 
discharge, it was noted that the veteran had not incurred any 
wounds or illnesses.  Documentation contained in the claims 
file reflects that X-rays, if made, were not available.  Such 
service records also show that during the veteran's 
recognized guerilla service, from April 14, 1945, to October 
10, 1945, he served as a messenger of the company and saw 
action in Odiong, Orion, Bataan, at an unknown date.  It was 
recorded that the veteran, with nine others, were able to 
kill five Japanese and captured two rifles.  The veteran was 
not wounded during such encounter.

In a September 1954 rating decision, the RO denied service 
connection for weak lungs, to include pulmonary tuberculosis, 
if existent.  

A March 1985 chest X-ray from Santo Tomas University Hospital 
reflects an impression of disc atelectasis of the left base 
and slight cardiomegaly.

An October 1997 statement from the Veterans Memorial Medical 
Center reflects that the veteran was confined for a week 
with, as relevant, a diagnosis of chronic obstructive 
pulmonary disorder (COPD) secondary to pulmonary emphysema 
and chronic bronchitis.  Records associated with such 
statement also reflect that the veteran had pulmonary 
tuberculosis class III.  An electrocardiographic report 
showed right ventricular hypertrophy.

An April 1998 lay statement from M.R. reflects that sometime 
in the later part of 1943 and the early part of 1945, the 
veteran visited her place in Limay, Bataan.  M.R. stated that 
sometimes the veteran spent the night in her place as he was 
then suffering from severe coughs (pulmonary tuberculosis-
bronchitis) and fever and chills (malaria).  M.R. and her 
mother gave the veteran ampalaya leaf juice for him to drink 
and put atsuiti leaves with coconut oil around his forehead 
and, before the veteran would leave, they would give him 
Atabrine tablets that an American soldier had given them 
before he surrendered to the Japanese soldiers.

An April 1998 statement from Dr. Roxas reflects that the 
veteran was suffering from pulmonary tuberculosis, 
bronchitis, and malaria.  Dr. Roxas stated that during his 
time at the University of Santo Tomas, in 1952, where he was 
studying medicine, the veteran would sometimes visit and 
request anti-tuberculosis and anti-malaria medicines.  After 
Dr. Roxas passed the medical board examination in 1955, the 
veteran continued to see him.  Dr. Roxas stated that, as the 
veteran's sickness was recurrent, he prescribed Rifamicin, 
Ethombutol, and INH.  

A May 1998 statement from Dr. Bruno indicates that he treated 
the veteran for pulmonary tuberculosis and bronchitis in 1995 
and prescribed Rifampicin, INH, PZA, and Salbutamol.  Dr. 
Bruno stated that when the veteran was confined in the 
Veterans Memorial Medical Center in October 1997, it was 
discovered that he was also suffering from pulmonary 
emphysema aside from pulmonary tuberculosis and bronchitis.  
Due to the above complicated illness, the veteran always 
complained of chest pain, hard breathing, and coughs.  Dr. 
Bruno indicated that from November 1995 to the present time, 
the veteran was under his medical care.  A July 1998 
statement from Dr. Bruno further indicated that he first saw 
the veteran on November 23, 1995, and started him on an anti-
Koch's regimen.  However, the veteran was non-compliant due 
to financial constraints.  The veteran was also unable to 
submit to radiologic and laboratory examinations due to the 
same constraints.  Dr. Bruno stated that, following the 
veteran's consultation on April 16, 1996, the veteran was 
lost to follow up until such time his condition progressed 
that subsequently led to his hospitalization on October 9, 
1997.  Records associated with Dr. Bruno's July 1998 
statement reflect that the veteran was placed on an anti-Koch 
regimen for his pulmonary tuberculosis.  It was noted that 
the veteran had a history of malaria.  A January 1996 record 
shows that the veteran had bronchitis, which was resolving.  
In September 1997, the veteran was diagnosed with COPD, 
emphysema, chronic bronchitis, and pulmonary tuberculosis.

A July 1998 statement from M.R. shows that the veteran would 
visit her and her mother in the later part of 1944 and the 
early part of 1945 to observe the movements of the Japanese 
soldiers at their place.  M.R. stated that, during his 
visits, the veteran complained of severe coughs, chest pains, 
and hard breathing (symptoms of pulmonary 
tuberculosis/bronchitis).  Such were treated with ampalaya 
juice leaves.  M.R. further indicated that the veteran had 
chills, fever, and headache (symptoms of malaria), which were 
treated with atsuiti leaves with coconut oil and Atabrine 
tablets.  

A February 1999 statement from I.H. indicates that he was a 
former member of the Old Philippine Scouts of the U.S. Army 
and knew the veteran when he would visit with the veteran's 
military outfit operating within the mountains of the Bataan 
Peninsula against the Japanese soldiers.  During such visits, 
I.H. stated that the veteran complained of mosquito bites and 
a severe cold.  I.H. indicated that he advised the veteran to 
smoke cigarettes as smoke can drive away mosquitoes and 
resist the severe cold.  As such, the veteran became a 
habitual and heavy cigarette smoker.  I.H. stated that the 
veteran also complained of hard breathings, chest pains, 
severe coughs, chills, and fevers during such time.  I.H. 
indicated that such were the beginning symptoms of pulmonary 
emphysema, pulmonary tuberculosis, bronchitis, and malaria 
and, therefore, it can be construed that the said sicknesses 
were acquired and incurred by the veteran in the line of duty 
during his military service when he first experienced such 
symptoms.  I.H. further stated that, approximately two months 
after the veteran had been discharged, he saw the veteran 
suffering from off and on chest pains, severe coughs, heard 
breathings, chills, and fevers.  As such, I.H. accompanied 
the veteran to a physician, who diagnosed the veteran with 
pulmonary tuberculosis, malaria, and bronchitis, which was 
caused by the symptoms he suffered during military service.  

A February 1999 statement from R.L. indicated that he served 
with the veteran in a military outfit in the mountain camp of 
the Bataan Peninsula from 1943 to 1945.  R.L. stated that 
there were plenty of mosquitoes and severe cold in the camp.  
In order to escape from mosquito bites, R.L. advised the 
veteran to smoke cigarettes as smoke can drive away 
mosquitoes.  R.L. indicated that the veteran became a 
habitual and heavy cigarette smoker, which caused his 
pulmonary emphysema.  R.L. also noted that the veteran 
complained of hard breathing during service and was 
ultimately confined at the Veterans Memorial Medical Center.  
As such, the veteran incurred pulmonary emphysema during 
military service.  R.L. stated that, sometime in 1944, the 
veteran complained of chest pains, hard breathings, coughs, 
chills, and fevers.  Such were the early symptoms of 
pulmonary tuberculosis and bronchitis.  R.L. indicated that 
there were no hospitals, medical clinics, medicines, nurses, 
or doctors in the camp to treat sick soldiers, including the 
veteran.  As such, soldiers treated themselves with herbal 
medicines.  R.L. concluded that, under the circumstances, the 
veteran incurred his sicknesses in the line of duty during 
his military service when he first experienced chest pains, 
coughs, hard breathings, chills, and fevers, which evolved 
into pulmonary tuberculosis, bronchitis, and malaria.

An October 2004 statement from Dr. Kazak reflects that the 
veteran was being treated for COPD secondary to smoking.  It 
was noted that the veteran smoked from 1943 to 1997, but had 
since quit.  A November 2004 statement from Dr. Kazak shows 
that the veteran was under his care for, as relevant, 
emphysema.  Dr. Kazak stated that, in his opinion, the 
veteran's emphysema was caused directly by cigarette smoking 
since 1943.

III.  General Principles Governing Service Connection Claims

The veteran had recognized guerilla service in the 
Philippines from February 14, 1945, to October 11, 1945.  
Persons with such service are limited, under 38 U.S.C.A. § 
107(b), to VA benefits for life insurance prior to February 
18, 1946, compensation for service-connected disability or 
death, dependency and indemnity compensation, and burial 
benefits.  See 38 C.F.R. § 3.40; Laruan v. Principi, 4 Vet. 
App. 100 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).  The Board notes that the veteran's 
service records indicate that he was engaged in action in 
Odiong, Orion, Bataan, at an unknown date during his 
recognized guerilla service, where he, with nine others, were 
able to kill five Japanese and capture two rifles.  As such, 
the veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b).  However, the veteran has not claimed that his 
disabilities were not documented in his service medical 
records due to circumstances, conditions, or hardships 
coincident with this combat incident.  Moreover, his service 
records clearly indicate that the veteran was not wounded 
during this encounter and, at the time of his October 1945 
discharge, he denied incurring any wounds or illnesses during 
his military service.  As such, further consideration of the 
veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests active 
tuberculosis to a degree of 10 percent within three years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  If malaria is manifest within a 
year after tropical service, the disorder may be presumed to 
have been incurred in service.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Application to Reopen the Claim of Entitlement to 
Service Connection for Pulmonary Tuberculosis

The veteran contends that during his recognized guerilla 
service, he had coughs, difficulty breathing, chest pains, 
headaches, fevers, and chills.  He claims that, due to the 
nature of his military service, he was not treated by doctors 
during service and instead treated himself with herbal 
medicines.  The veteran argues that he currently has 
pulmonary tuberculosis that is related to his in-service 
symptoms and, therefore, service connection is warranted for 
such disability. 

In a September 1954 rating decision, the RO denied service 
connection for weak lungs, to include pulmonary tuberculosis, 
if existent.  The RO noted that there was no record of 
service incurrence and such was not shown on the veteran's 
processing affidavit.  Service X-rays, if made, were not 
available.  There was no medical or other supporting evidence 
filed with the claim.  Based on such, the RO found that 
pulmonary tuberculosis was not shown during service nor was 
activity demonstrated during the regulatory period 
thereafter.  Therefore, service connection was denied.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial rating decision denying 
service connection for weak lungs, to include pulmonary 
tuberculosis, if existent, was issued in September 1954.  At 
such time, the veteran was notified of the decision and his 
appellate rights.  No further communication was received from 
the veteran regarding a claim for service connection for 
pulmonary tuberculosis until December 1997.  Thus, the 
September 1954 decision became final.  38 U.S.C. § 709 (1952) 
[38 U.S.C.A. § 7105(c) (West 2002)]; Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in December 1997, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final September 1954 
rating decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the September 1954 rating decision, medical evidence 
demonstrating a current diagnosis of pulmonary tuberculosis, 
class III, has been received.  Also received were lay 
statements documenting the veteran's complaints of severe 
coughs, difficulty breathing, chest pain, chills, and fevers 
during his recognized guerilla service.  Such lay statements 
also relate the veteran's in-service respiratory complaints 
to his current diagnosis of pulmonary tuberculosis.

The evidence received since 1954 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, (b) is neither cumulative or 
redundant, and (c) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001) 
(emphasis added).

The basis of the RO's September 1954 denial was that 
pulmonary tuberculosis was not shown during service nor was 
activity demonstrated during the regulatory period 
thereafter.  The only relevant medical evidence received 
subsequent to 1954 are treatment records and statements from 
physicians showing a current diagnosis of pulmonary 
tuberculosis, class III.  Such evidence, however, fails to 
relate pulmonary tuberculosis to the veteran's recognized 
guerilla service or demonstrate that he manifested active 
tuberculosis to a degree of 10 percent within three years 
from the date of termination of such service.  Since the 
final RO denial, the only evidence of a nexus between 
pulmonary tuberculosis and service that has been received 
consists of the veteran's own statements and three additional 
lay statements.  This is not competent evidence since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim).  

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 1954 
decision will substantiate the veteran's claim of entitlement 
for service connection for pulmonary tuberculosis.  For these 
reasons, the Board finds that the evidence received 
subsequent to the RO's 1954 decision is not new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for pulmonary tuberculosis have not been 
met.  

V.  Service Connection Claims

The veteran contends that during his recognized guerilla 
service, he had coughs, difficulty breathing, chest pains, 
headaches, fevers, and chills.  He states that he had many 
mosquito bites and experienced cold weather.  The veteran 
claims that, due to the nature of his military service, he 
was not treated by doctors during service and instead treated 
himself with herbal medicines.  He argues that he currently 
has malaria, bronchitis, and pulmonary emphysema that is 
related to his in-service symptoms and, as such, service 
connection is warranted for such disabilities.  Pertinent to 
the veteran's pulmonary emphysema, he further contends that 
he began smoking in 1943 and continued throughout his 
recognized guerilla service in order to drive away mosquitoes 
and resist the cold weather.  As such, he claims that he is 
entitled service connection for pulmonary emphysema on the 
basis that he began smoking during his military service, 
which, in turn, resulted in such disability.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses referable to malaria, 
bronchitis, or pulmonary emphysema.  Physical examination at 
the time of his October 1945 discharge showed his lungs to be 
normal.  Also, at the time of discharge, it was noted that 
the veteran had not incurred any wounds or illnesses.

Pertinent to the veteran's claim of entitlement to service 
connection for malaria, although the medical evidence 
reflects a current diagnosis of such disease, he is not 
entitled to presumptive service connection because there is 
no evidence that malaria manifested to a degree of 10 percent 
within one year of his discharge from service.  Specifically, 
the veteran was discharged from active duty in October 1945 
and the earliest medical evidence of record reflecting a 
diagnosis of malaria is dated in April 1998.  The Board does 
note that Dr. Roxas indicated that he supplied the veteran 
with anti-malaria medicines as early as 1952; however, even 
assuming the veteran had a diagnosis of malaria at such time, 
it was more than one year after his October 1945 service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Regarding the veteran's claim of entitlement to service 
connection for pulmonary emphysema, the Board observes that 
Dr. Kazak indicated that the veteran's emphysema was caused 
directly by cigarette smoking since 1943.  The veteran also 
contends that he began smoking in 1943 during his military 
service and continued throughout his recognized guerilla 
service in 1945.  Notwithstanding any other provision of law, 
for claims filed after June 9, 1998, a veteran's disability 
or death shall not be considered to have resulted from 
personal injury suffered or disease contracted in the line of 
duty in the active military, naval, or air service on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by the veteran during the 
veteran's service.  38 U.S.C.A. § 1103 (West 2002).  Further, 
38 C.F.R. § 3.300(a) (2004) implements 38 U.S.C. § 1103 and 
requires that, "[f]or claims received by VA after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service."  The regulation further defines tobacco 
products to include cigarettes.  As the veteran filed his 
claim for service connection for pulmonary emphysema in 
January 1999, he does not meet the threshold date for claims 
established by 38 C.F.R. § 3.300(a) and, as such, to the 
extent he has claimed that pulmonary emphysema is related to 
tobacco use, to include cigarettes, during his recognized 
guerilla service, such claim is denied as a matter of law.  

While the veteran has current diagnoses of malaria, 
bronchitis, and pulmonary emphysema, the record contains no 
competent medical opinion that such disabilities are related 
to a disease or injury during service, or otherwise had their 
onset during service.  Post-service medical records are 
negative for any reference to service as a cause of the 
veteran's current complaints.  Rather, the evidence of a 
nexus between active duty service and such claimed 
disabilities is limited to the veteran's own statements and 
three additional lay statements.  This is not competent 
evidence since laypersons are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's claimed 
disabilities and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for malaria, bronchitis, and pulmonary 
emphysema.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.   


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for pulmonary tuberculosis is denied.

Service connection for malaria is denied.

Service connection for bronchitis is denied.

Service connection for pulmonary emphysema is denied.


REMAND

The Board notes that a January 2005 rating decision, issued 
in February 2005, denied service connection for diabetes 
mellitus.  Thereafter, at his August 2005 Travel Board 
hearing sitting at the RO, the veteran voiced disagreement as 
to the denial of service connection and submitted a statement 
arguing that service connection for diabetes mellitus is 
warranted.  The Board has accepted the veteran's testimony 
and statement as a notice of disagreement.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2004).  Thus, 
remand for issuance of a statement of the case on this issue 
is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, this case is REMANDED for the following:

A statement of the case, containing all 
applicable laws and regulations, on the 
issue of entitlement to service 
connection for diabetes mellitus must be 
issued.  The veteran should be advised of 
the time period in which to perfect his 
appeal.  Only if the veteran's appeal as 
to this issue is perfected within the 
applicable time period, then it should 
return to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


